DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 10/05/2020 and Applicant’s request for reconsideration of application 13/312004 filed 10/05/2020.
As such, claims 1-27 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present applications, the examiner cannot suggest any claim amendments which will overcome the Alice 35 USC § 101 rejection as found in this office action in view of the 2014 Interim Guidance on Patent Subject Matter Eligibility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. graphical user interface. Applicant amended claims recite the limit (or an equivalent) "data relating to a potential for financial loss inherent to the respective financial instrument”. The specification does describes a generic  “user interface” and doesn’t not describe the use of a specific “graphical” user interface. As such, the amended claims 1 and 22 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, and independent claim 22 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving the data set comprising trade information defining a trade transaction agreement between a first party and a second party, 
converting the data set into a plurality of data subsets that define a plurality of structured products based on the trade information, each of the plurality of structured products being defined to comply with product specifications of one or more processing facilities such that at least two of the defined structured products are defined according to different product specifications associated with different processing facilities, said converting comprising:
receive a selection of a pre-defined product grouping,
receiving the selection of the pre-defined product grouping of one or more structured product types, based on the selection, updating one or more fields configured to receive information required for processing the selected pre-defined product grouping, and populating the one or more fields with at least a portion of the information required for said processing, identifying, based on the updating, additional information needed to define each of the plurality of structured products, receiving a subset of the additional information to define each individual structured product in the plurality of structured products,
comparing the received subset of the additional information to product specifications of one or more of the multiple processing facilities to identify any further information still needed to define each individual structured product,

defining, based on the received additional information, the individual structured products such that each is compatible to be received and processed by at least one of the multiple processing facilities, and
defining at least two of the individual structured products according to different product specifications of at least two different processing facilities such that said at least two of the individual structured products are compatible for processing by the at least two different processing facilities;
determining a sequence for submission of each individual structured product to at least one of the multiple processing facilities, the sequence comprising one of submitting the structured products individually or as a bundle; and
submitting, according to the determined sequence, to the multiple processing facilities for processing, each individual structured product including identification information of at least one of the first party to the trade transaction agreement, or a representative thereof, and the second party to the trade transaction agreement, or a representative thereof”. 
Claim 22 comprises inter alia the functions or steps of “convert a data set comprising trade information defining a trade transaction agreement between a first party and a second party,
receive the data set; convert the data set into a plurality of data subsets that define a plurality of structured products based on the trade information, each of 
receive a selection of a predefined product grouping; receive the selection of the pre-defined product grouping of one or more structured product types;
based on the selection, update one or more fields configured to receive information required for processing the selected predefined product grouping, and populate the one or more fields with at least a portion of the information required for processing;
identify based on the updating, additional structured product information needed to define each of the plurality of structured products;
receive a subset of the additional information to define each individual structured product in the plurality of structured products;
compare the received subset of additional information to product specifications of one or more of the multiple processing facilities to identify any further information still to define each individual structured product;
receive the further information to define each individual structured product in the plurality of structured products;
define based on the received additional information, the individual structured products such that each is compatible to be received and processed by at least one of the multiple processing facilities;

determine a sequence for submission of each individual structured product to at least one of the multiple processing facilities, the sequence comprising one of submitting the structured products individually or as a bundle;
submit according to the determined sequence, to the processing facilities for processing, each individual structured product with identification information of at least one of the first party, or a representative thereof, and the second party, or a representative thereof”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, transmitting, displaying (using a graphical user interface) data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0022-0023] [0038-0041][0050-0051][0072-0075]) and further see insignificant 
As for dependent claims 2-21 and 23-27, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner disagrees with Applicant’s arguments. 


Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A and B submitted 05/11/2012 and Notice of References Cited items A submitted 09/10/2015.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
2/13/2021